Hallows, J.
(dissenting in part). I must respectfully dissent from that part of the majority opinion which holds Rule, sec. REB 5.04, valid and the court at this time should not exercise its power to prevent the unauthorized practice *207of law by real-estate brokers. If the Wisconsin Real Estate Brokers’ Board promulgated its Rule, sec. REB 5.04, under the authority of sec. 227.014, Stats., the Rule is void. That section provides agencies may adopt rules interpreting provisions of the statutes enforced or administered by them as they consider to be necessary to effectuate the purpose of the statutes, but such rules are not valid if they exceed the bounds of correct interpretation. Rule, sec. REB 5.04, does not interpret any provision of a statute which the Real Estate Brokers’ Board enforces or administers, nor is it necessary to effectuate the purpose of any such statute. Certainly, sec. 256.30, relied on, is not administered or enforced by the board. This section is a penal statute, creating penalties for practicing law without a license and for that purpose, providing what constitutes the practice of law. Neither can the Rule be sustained under sec. 136.04 (1) which empowers the board to promulgate rules and regulations for administering that chapter and for the performance of the board’s duties and functions.
Regulatory agencies whose membership is composed predominately of persons from the industry or profession which they regulate tend to identify themselves with the business or profession which they are supposed to regulate rather than with the interest of the public. The brokers’ board is composed of three persons, at least two of whom are real-estate brokers. In its scope, purpose, and natural effect, Rule, sec. REB 5.04, is more in the interest of the licensees of the board than in the public interest.
The majority opinion points out that the Rule does not violate sec. 256.30, Stats., for the reason that brokers do not charge for drawing up the legal documents and the custom of preparing such documents has become incidental to the broker’s usual and ordinary business. Preparing the legal documents allowed by the Rule is no necessary part of a *208broker’s business. His commission is earned and his business performed when he has procured a ready, willing, and able buyer. The majority opinion reasons that although the rule allows brokers to practice law, the long acquiescence by the bar and this court is persuasive the practice is not unauthorized. Acquiescence for a long period of time does not change the nature of the practice complained of. The majority opinion further states that had the practice been unauthorized, it might be supposed this court would have found it out by itself and would not have shirked a duty to abate the offense. This court does not employ investigators to ferret out unauthorized practices of the law. We are not an investigatory body. When such matters are brought to our attention, we take notice of them, as we did in Drugsvold v. Small Claims Court (1961), 13 Wis. (2d) 228, 108 N. W. (2d) 648.
I disagree with the statement that the court’s experience does not show the practices indulged in by real-estate brokers have outworn their usefulness or that no substantial danger to the public has resulted. What might have been overlooked in the early days of this state in the type of society which then existed should not be countenanced in a much-more complex society which exists today. For example, fifty years ago— even twenty-five years ago, whether a husband ought to hold real estate in joint tenancy with his wife was a fairly simple question — not so today if one has any understanding of tax laws. The completion of forms by brokers may have some usefulness, but it is a dangerous usefulness today, primarily for the benefit of the brokers, not the public. The reported opinions of this court contain many cases of the danger of allowing lay people to practice law in the conveyance field. The most-recent example is Breeden v. Breeden (1959), 6 Wis. (2d) 149, 154, 93 N. W. (2d) 854, involving a deed in joint tenancy, in which case we stated:
*209“This is another unfortunate case of persons following the advice of another lay person rather than obtaining competent legal advice from an attorney. This is an unfortunate situation but not grounds for relief.”
If, on the grounds of public policy, this court is going to allow brokers to practice law just a little bit, that practice should be restricted to preparing the option or offer to purchase. This is necessary if the broker is to perform his function of securing a buyer under his listing contract. The agreement of 1945 between the Wisconsin Bar Association and the Wisconsin Association of Real Estate Brokers is not to be taken as evidence that the practice of law is authorized or should be authorized. That agreement is evidence only that the brokers and the lawyers were then concerned about the problem which had become acute and which they unsuccessfully attempted to solve by such agreement.
The basic reason why this court should prohibit the practice of law by laymen and strike down the rule of the Real Estate Brokers’ Board is not to aid the legal profession but to safeguard the public from the disastrous results which have and are bound to flow from the activities of individuals who practice a learned profession which entails years of preparation and who are not bound by the high standards of professional conduct which are imposed on the members of the bar. For discussion of cases involving the problem, see Skiba, The Completion of Deed Forms by Real Estate Brokers, 44 Marquette Law Review (1961), 519.
If brokers may practice law “a little bit,” there is nothing to stop them from advertising that fact and advising clients they need not hire a lawyer. Instances of this have happened in the past. In spite of the fact that Rule, sec. REB 5.04, provides a broker, acting as such, may use standardized forms of deeds, land contracts, leases, options, mortgages, assignments of mortgages and land contracts, releases of mortgages, *210chattel mortgages, bills of sale, conditional sales contracts, and other instruments of a similar nature, a broker may not assure the people, who rely on him to correctly prepare or use the proper form. The Rule prohibits giving “advice or opinions as to the legal rights of the parties as to the legal effect of instruments to accomplish specific purposes. . . .” Thus a broker may practice law but cannot tell the persons involved the legal effect of what he is doing or whether the legal form which he selects will accomplish a specific purpose. This is unrealistic. When the broker handles the details of a real-estate closing and prepares the legal documents, the interested parties either inquire of the broker concerning their rights or assume the documents will accomplish their specific purposes. The majority opinion sanctions such assumption and encourages it. Not all brokers in the past have carried on the practice to the extent now permitted, and probably will not in the future. It would seem to me that a broker should be hesitant to undertake the responsibility and possible liability for the practice of the law which this rule permits him to undertake.
I would sustain the demurrer and enter a declaratory judgment to the effect Rule, sec. REB 5.04, is invalid.
I am authorized to state Mr. Justice Cuerie and Mr. Justice Dieterich join in this dissent.